                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN


In re:

Susan Kathleen Levely                               Case No.    08-32429-DOF
                                                    Chapter     7


                   ORDER FOR PAYMENT OF UNCLAIMED FUNDS


         Upon application and in accordance with the provisions of 28 U.S.C. Section
2042, that following a review of the sufficiency of the Affidavit of Claimant information
that the claimant is properly entitled to said funds, and that the U.S. Attorney for the
Eastern District of Michigan was provided a copy of this application with a proof of
service attached to the application,


         IT IS ORDERED that the Clerk of the U.S. Bankruptcy Court remit the sum of
Seven Hundred Fifty-three and 39/100 dollars ($753.39) of unclaimed funds held in the
U.S. Treasury to:
                                   Dex Media
                                   c/o Dilks & Knopik, LLC
                                   35308 SE Center Street
                                   Snoqualmie, WA 98065-9216



Signed on October 09, 2018

 




    08-32429-dof    Doc 138   Filed 10/09/18    Entered 10/09/18 17:10:43     Page 1 of 1
